Case 8:18-bl<-09302-CPI\/| Doc 1 Filed 10/30/18 Page 1 of 55

Fili inthis information to identify your case: F|LED V'A MAI.L

United Staies Bankruptcy Court~for the:

 

SOUTHERN D|STBlC'l'VOVF ELOR|DA 7 7 n 7 oct 30

Case number (if/<nown) Chapter you are filing under; Clelk| UlS~ Bankruptcy
l Chapter? f Tampa DiViSlOn ’
[:l Chapter 11
l:l Chapter 12

|:l Chapter 13 |:] Check if this an
amended filing

 

 

 

Official Form 101
Vo|untary Petition for individuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint

case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,” the answer

would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish l
between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in `
all of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. lf
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer

every question. §

|dentify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on Tammy

 

 

 

 

 

 

your government-issued First name First name

picture identification (for

example, your driver's Lee

license or passport). Midd|e name Midd|e name

.Br'ng. Y°u.r p'Cture Franklin

identification to your . .

meeting With the trustee Last name and Suffix (Sr., Jr., ll, |ll) . Last name and Suffix (Sr., Jr., ||, |ll)

 

2. A|| other names you have
used in the last 8 years

|nclude your married or
maiden names.

 

3. On|y the last 4 digits of
your Socia| Security
number or federal xxx_xx_2234
individual Taxpayer
ldentification number
(|TlN)

 

Official Form 101 Vo|untary Petition for |ndividuals Fi|ing for Bankruptcy page 1

Case'8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 2 of 55

Debtor 1

Tammy Lee Franklin

 

4. Any business names and
Employer identification
Numbers (ElN) you have
used in the last 8 years

|nclude trade names and
doing business as names

About Debtor1:

l l have not used any business name or Ele.

 

Business name(s)

Case number (/r/<nown)

About Debtor 2 (Spouse Only in a Joint Case):

|:l l have not used any business name or Ele.

 

 

E|Ns

Business name(s)

 

E|Ns

 

5. Where you live

1008 West Kingdom Way, Lot 20
Avon Park, FL 33825-2567

 

Number, Street, City, State & ZlP Code

Highlands

lf Debtor 2 lives at a different address:

 

 

County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

Number, Street, City, State & ZlP Code

 

 

Number, P.O. Box, Street, City, State & ZlP Code

County

|f Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address

 

 

6. Why you are choosing
this district to file for
bankruptcy

Check one.'

- Over the last 180 days before filing this petition,
l have lived in this district longerthan in any
other district

[l l have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

Number, P.O. Box, Street, City, State & ZlP Code

Check one:

|:] Over the last 180 days before filing this petition, l
have lived in this district longer than in any other
district.

l:l l have another reason_
Explain. (see 28 u.s.c. § 1408.)

 

 

Official Form 101

Vo|untary Petition for lndividua|s Fi|ing for Bankruptcy

 

page 2

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 3 of 55

Debtor 1 Tammy Lee Franklin Case number (if/<nown)

 

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for /ndividua/s Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

- Chapter7
|:l Chapter11
l:] Chapter 12

I:l Chapter 13 l

 

8. How you will pay the fee |:l l will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. lf your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

l:| l need to pay the fee in installments lf you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in /nsta//ments (Official Form 103A).

l request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). lf you choose this option, you must fill out
the App/ication to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

9. Have you filed for - No_
bankruptcy within the
last 8 years? l:l Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy - No
cases pending or being
filed by a spouse who is l:l Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Re|ationship to you
District When Case number, if known
Debtor Re|ationship to you
District When Case number, if known
11. Do you rent your |] No. Go to line 12.
residence? . . . . .
- Yes_ Has your landlord obtained an eviction judgment against you?

l No. Go to line 12.

|___| Yes. Fill out initial StatementAbout an Eviction JudgmentAga/nst You (Form 101A) and file it with this
bankruptcy petition

 

Officia| Form 101 Vo|untary Petition for |ndividua|s Filing for Bankruptcy page 3

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 4 of 55

Debtor 1 Tammy Lee Franklin Case number (ifl<nown)

 

Report About Any Businesses You Own as a So|e Proprietor

12. Are you a sole proprietor

 

of any full- or part-time |'_`| No. Go to Part 4.
business?
- Yee Name and location of business
'A sole proprietorship is a
business you operate as See Attachment
an individual, and is not a Name of business7 if any

separate legal entity such
as a corporation,
partnership, or LLC.

lf you have more than one

sole proprietorship, use a .
separate eheet and attach Number, Street, City, State & ZlP Code

it to this petition. Check the appropriate box to describe your business:

 

 

|:| Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))

|:] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

|:| Stockbroker (as defined in 11 U.S.C. § 101(53A))

|:| Commodity Broker (as defined in 11 U.S.C. § 101(6))

l None of the above

13. Are you filing under /f you are filing under Chapter 11, the court must know Whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines lf you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations cash-flow statement and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).
debtor?
- NO lam not filing under Chapter 11.

For a definition of small `
busmess debtor’ See 11 [:| No_ l am filing under Chapter11, but l am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code

|:l yes_ lam filing under Chapter 11 and l am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You 0wn or Have Any Hazardous Property or Any Property That Needs |mmediate Attention

14. Do you own or have any l Ne_
property that poses or is
alleged to pose a threat |:] Yes.
of imminent and What is the hazard?
identifiable hazard to
public health or safety?
Or do you own any _ _ _ _
property that needs lf immediate attention is
immediate attention? needed Why is it needed?

For examp/e, do you own

perishable goods, or

livestock that must be fed, Where is the property?

or a building that needs

urgent repairs? 7 7 7 7 7
Number, Street, City, State & Zip Code

 

Officia| Form 101 Vo|untary Petition for lndividuals Fi|ing for Bankruptcy page 4

 

 

Case 8:18-bk-09302-CPl\/| Doc 1

Tammy Lee Franklin

Debtor 1

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Te|| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy
You must truthfully check
one ofthe following
choices lf you cannot do
so, you are not eligible to
file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

| received a briefing from an approved credit [_l
counseling agency within the 180 days before l

filed this bankruptcy petition, and l received a

certificate of completion.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency.

l received a briefing from an approved credit |]
counseling agency within the 180 days before l

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you ile this bankruptcy `
petition, you lVlUST file a copy of the certificate and
payment plan, if any

l certify that l asked for credit counseling |:|
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 550-day temporary waiver ofthe
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you fled for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

l am not required to receive a briefing about |:|
credit counseling because of:

|:| lncapacity.
l have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances

l:l Disability.
l\/ly physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after l
reasonably tried to do so.

l:l Active duty.
l am currently on active military duty in a
military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

Official Form 101

Vo|untary Petition for lndividuals Filing for Bankruptcy

Filed 10/30/18 Page 5 of 55

Case number (ifknown)

About Debtor 2 (Spouse Only in a Joint Case):
You must check one.'

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, and l received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency

| received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, but l do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
l\/lUST Hle a copy of the certificate and payment plan, if
any

l certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after l made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver ofthe requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy and what exigent
circumstances required you to file this case.

¥our case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy

lf the court is satisfied with your reasons you must still
receive a briefing within 30 days after you file. You must
file a certihcate from the approved agency, along with a
copy of the payment plan you developed, if any |f you do
not do so, your case may be dismissed

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days l

l am not required to receive a briefing about credit
counseling because of:

|_”_| lncapacity.
l have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances `

l:| Disability.
lV|y physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after l reasonably tried to
do so.

|___| Active duty.
lam currently on active military duty in a military
combat zone.

lf you believe you are not required to receive a briefing
about credit counseling, you must file a motion forwaiver
of credit counseling with the court.

page 5

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 6 of 55

Debtor 1

Tammy Lee Franklin

Case number grimon

Answer These Questions for Reporting Purposes

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

 

 

17.

 

18.

 

19.

16. What kind of debts do 16a.
you have? individual primarily for a personal, family or household purpose.”
El No. Go to line 16b.
l Yes. co to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment
El No. Go to line 16c.
|:] Yes Go to line 17.
160. State the type of debts you owe that are not consumer debts or business debts
Are you filing under |:| NO, l am not filing under Chapter 7. Go to line 18.
Chapter 7?
Do you estimate that - Yes l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt ` ` are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses - No
are paid that funds will
be available for L__l Yes
distribution to unsecured
creditors?
i-iow many creditors do - 1_49 lIl 1,000-5,000 iii 25,001-50,000
Y°“ §St'"‘ate that y°" ij 50_99 El 5001-10,000 lIl 50,001-100,000
°we' ij 100_199 lZl 10,001-25,000 El ll/lore ihanioo,ooo
Ci 200-999
How much do you - $0 _ $507000 |:l $1,000,001 - $10 million l:l $500,000,001 - $1 billion

estimate your assets to
be worth?

ij $10,000,001 - $50 million
El $50,000,001 - $100 million
El $100,000,001 - $500 million

m $1,000,000,001 - $10 billion
L_.i $10,000,000,001 - $50 billiOn
l:| i\/lore than $50 billion

El $50,001 - $100,000
lIl $100,001 - $500,000
l:l $500,001 - $1 million

 

20. How much do you
estimate your liabilities

to be?

ij $500,000,001 - $1 billion

El $1,000,000,001 - $10 billion
l:l $10,000,000,001 - $50 billion
I:l ll/lore than $50 billion

lZl $1,000,001 - $10 million

ill $10,000,001 - $50 million
El $50,000,001 - $100 million
l:l $100,000,001 - $500 million

l $0 - $50,000

ill $50,001-$100,000
ill $100,001 - $500,000
l:l $500,001 - $1 million

 

For you

Sign Be|ow

l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct

lfl have chosen to Hle under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. l understand the relief available under each chapter, and l choose to proceed under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out this
document l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i understand making a false statement concealing property or obtaining money or property by fraud in connection with a
bankruptcy case can resultgr:e:_ii:et;ow$g§g,OOO, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

3 "\
% 34¢~__________)

Tammy Lee Fraffkiin
Signature of Debtor 1

Executed on 0 zo\ 0 C`/\" 10 \%
lel\/l / DD / YYYY

Signature of Debtor 2

Executed on

 

 

lVllV| / DD / YYYY

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy

page 6

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 7 of 55

Debtor 1 Tammy Lee Franklin Case number iin<nown)

 

For your attorney, if you are
represented by one

|f you are not represented by
an attorney, you do not need
to file this page.

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. l also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies certify that l have no knowledge after an inquiry that the information in the
schedules filed with the petition is incorrect.

 

 

 

 

 

Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number, Street, City, State & Z|P Code
Contact phone Emai| address

 

 

 

Bar number & State

 

Officia| Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 7

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 8 of 55

Debtor 1 Tammy Lee Franklin Case number (ifknown)

 

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfu||y. Because bankruptcy has long-term
financial and legal consequences you are strongly urged to hire a qualified attorney.

To be successfui, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights For example, your case may be dismissed because you did not file a required document
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit if that happens you could lose your right to file another case,
or you may lose protections including the benefit of the automatic stay

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy you must list that debt in your schedules if you do not list a debt, the debt may
not be discharged if you do not list property or properly claim it as exempt, you may not be able to keep the property The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property falsifying records or lying. individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

if you decide to file without an attorney the court expects you to follow the rules as if you had hired an attorney The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed You must also be familiar with any state exemption laws that apply

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?

El No
- Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

ij No
- Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
|:l No
l Yes Name of Person Katherine Workman
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney l have read and understood

this notice, and l am aware th"a_twfilin a bankruptcy case without an attorney may cause me to lose my rights or property if l do
pro eriy handje_kpa\@
, m .

ammy Leecl"d'ank|in Signature of Debtor 2
Signature of Debtor 1

~?/"\ O<;/f’ lc'> \ §§

 

 

 

 

 

 

Date n Date
flth / DD / YYYY lvlivl / DD / YYYY
Contact phone Contact phone
Cell phone (863) 255-8500 Cell phone
Email address tammy|eefrank|in@gmai|_ com Email address

 

 

 

Officiai Form 101

 

Vo|untary Petition for individuals Filing for Bankruptcy page 8

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 9 of 55

Deber 1 Tammy Lee Franklin Case number (ifknown)

 

Fill in this information to identify your case:

Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

 

Debtor 2
(Spouse lf, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DlSTRlCT OF FLOR|DA

 

Case number
(iri<nown) |:| Check if this is an
amended filing

 

 

 

FORM 101. VOLUNTARY PET|T|ON ATTACHMENT

Additional Sole Proprietorship(s)

 

Self employed/Uber driver 7 77 7 77 7 7 7 77
Name of business if any l

1008 West Kingdom Way, Lot 20
Avon Park, FL 33825

Number, Street, City, State & ZlP Code 7

Check the appropriate box to describe your business
|:l Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))

 

ij Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
l:l Stockbroker (as defined in 11 U.S.C. § 101(53A))

l:l Commodity Broker (as denned in 11 U.S.C. § 101(6))

l None of the above

Self employed/Lyft driver

Name of business if any

1008 West Kingdom Way, Lot 20

Avon Park, FL 377382775 7

Number, Street, City, State & ZlP Code

Check the appropriate box to describe your business

l:l Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

IEIE|E

None of the above

 

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 9

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 10 of 55

Fill in this information to identify your case:

 

 

 

Debtor1 Tammy Lee Franklin

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
(irknown) |:| Check if this is an

amended Hling

 

 

Official Form 1068um

Summary of Your Assets and Liabilities and Certain Statisticai information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Vaiue of what you own

1. Schedule AlB: Property (Officiai Form 106A/B)

1a. Copy line 55, Totai real estate, from Schedule A/B ................................................................................................ $ °~00
1b. Copy line 62, Totai personal property from Schedule A/B.............._ ....................................................................... $ 4,200_02
1c. Copy line 63, Totai of all property on Schedule A/B ............................................................................................... $ 4,200_02

Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D.' Creditors Who Have C/aims Secured by Property (Officiai Form 106D)

2d copy the total you listed in column A, Amounr ofo/airn, at the bottom of the last page of Part 1 of sohedu/e D.__ $ 0-°0
3. Schedule E/F: Creditors Who Have Unsecured C/aims (Officiai Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ................................. $ 0-00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ............................ $ 42,237_32

 

Your total liabilities $ 42,287.32

 

 

 

mummarize Your income and Expenses

4. Schedule /.' Your income (Officiai Form 106|)

Copy your combined monthly income from line 12 of Schedule l ................................................................................ $ 733-67

5, Schedule J.' Your Expenses (Officiai Form 106J)

Copy your monthly expenses from line 220 of Schedule J .......................................................................... $ 732-00

Answer These Questions for Administrative and Statisticai Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
ij No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes 28 U.S.C. § 159.

\`_`| Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statisticai information page 1 of 2

Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bi<-09302-CPi\/| Doc 1 Filed 10/30/18 Page 11 of 55

Debtor 1 Tammy Lee Franklin Case number (ifknown)

 

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Ochiai Form
122A-1 Line 11; oR, Form 1223 Line11;oR,Form 1220-1 Lino 14. $ 359-36

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Totai claim
From Part 4 on Schedule E/F, copy the foliowing:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0.00 l
90. C|aims for death or personal injury while you were intoxicated. (Copy line 60.) $ 0.00
9d. Student loans (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line 6g.) $ __O*L
9f. Debts to pension or profit-sharing plans and other similar debts (Copy line 6h.) +$ 0_00
99. Tota|. Add lines 9a through 9f. $ 0.00
Official Form 1068um Summary of Your Assets and Liabilities and Certain Statisticai information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 12 of 55

Fill in this information to identify your case and this filing:
Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number L__l Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

in each category, separately list and describe items List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Buiiding, Land, or Other Reai Estate You Own or Have an interest in

1_ Do you own or have any legal or equitable interest in any residence, building, iand, or similar property?

l No. Go to Part 2.
l:l Yes. Where is the property?

Describe Your Vehicies

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

l:i No
- Yes
, To ota h . - ? Do not deduct secured claims or exemptions Put

3`1 Make` “___y Wh° as an mterest m the property Check one the amount of any secured claims on Schedule D.'
Mode|: PrlUS - Debtor 1 only Creditors i/l/ho Have C/aims Secured by Property
Year: L___ m Debtor 2 Only Current value of the Current value of the
Approximate mileage 130,000 |Il Debtor1 and Debror 2 only entire Properfy? portion you own?
Other informationf m At least one of the debtors and another

 

l:l Check if this is community property $3,000-00 $3,000-00

(see instructions)

 

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers motors personal watercraft, fishing vessels snowmobiles, motorcycle accessories

 

 

 

 

 

 

l:l No
- Yes
. - - ')
4.1 Make. FRA Who has an rnterest ln the property. Check one Do notdeductsecured C`aims Or exemptions Put
_ - the amount of any secured claims on Schedule D:
Mode|: Travel Traller Debtor 1 only Creditors Who Have Clal`ms Secured by Property.
Yea": £5_6_____ m Debtoi’ 2 Only Current value of the Current value of the
ill Debror l and Debror 2 only entire proporty? portion you own?
Other informationf m At least one of the debtors and another
l:l Check if this is community property $500.00 $500.00
(see instructions)
Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996~2018 Best Case, LLC -www.bestcase.com Best Case Bankruptcy

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 13 of 55

Debtor1 ` Tammy Lee Franklin Case number (lfl<nown)

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

.pages you have attached for Part 2. Write that number here ............................................................................. => $3’500-00

 

 

 

Describe Your Personal and Househoid items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

6. Househoid goods and furnishings
Examp/es: i\/lajor appliances furniture, linens china, kitchenware

l:l No
- Yes Describe .....

 

Chair, lamp, desk, air conditioner, vacuum cieaner, table,
microwave, refrigerator, stove, cookware, dishes and utensils
bed, and a saw $120.00

 

 

 

 

7. Electronics
Examp/es.' Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music collections electronic devices
including cell phones cameras media players games

l:l No
- Yes. Describe .....

 

l Television. computer, printer, music coilection, camera j $225.00

 

 

8. Col|ectib|es of value
Examp/es: Antiques and flgurines; paintings prints or other artwork; books pictures or other art objects stamp, coin, or baseball card collections
other collections memorabilia, collectibles

- No
|:l Yes. Describe .....

9. Equipment for sports and hobbies
Examples.' Sports photographic, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes and kayaks; carpentry tools;
musical instruments

- No
E| Yes. Describe .....

10. Firearms
Examp/es: Pistols rifles shotguns ammunition, and related equipment

- No
|:l Yes. Describe .....

11. Ciothes
Examp/es: Everyday clothes furs leather coats designer wear, shoes accessories

|:l No
- Yes Describe.....

 

l Generai used clothing _| $50.00

 

12. Jewe|ry
Examp/es: Everydayjewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems go|d, silver

l No
l:] Yes. Describe .....

13. Non-farm animals
Exarnples: Dogs cats, birds horses

. No
|:l Yes. Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
- No

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 14 of 55

Debtol' 1 Tammy Lee Franklin Case number (ifknown)

I:i Yes. Give specific information .....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .............................................................................. $395'00

 

 

 

Describe Your Financiai Assets
Do you own or have any legal or equitable interest in any of the foilowing? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

16. Cash
Examp/es: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

. No
l:l Yes ................................................................................................................
17. Deposits of money

Examp/es.' Checking, savings or other financial accounts certihcates of deposit; shares in credit unions brokerage houses and other similar
institutions if you have multiple accounts with the same institution, list each.

 

 

 

 

|:i No

- YeS ........................ |nstitution name:
17.1. Checking account NBT Bank $255.00
17.2. Savings account NBT Bank $0.02
17.3. Checking account Centel' State Bank $50.00

 

 

18. Bonds, mutual funds or publicly traded stocks
Examp/es: Bond funds investment accounts with brokerage Hrms money market accounts

. No
l:l Yes __________________ institution or issuer name:

19. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership, and
joint venture

-No

l:| Yes Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiab/e instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotl'ab/e instruments are those you cannot transfer to someone by signing or delivering them

-No

l:i Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examp/es: interests in |RA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans

-No

|:| Yes. List each account separately.
Type of account: institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with landlords prepaid rent, public utilities (electric, gas Water), telecommunications companies or others

. No

|:| Yes_ _____________________ institution name or individuai:
Ochiai Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2018 Besi Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 15 of 55

 

Debtor1 Tammy Lee Franklin Case number (lfknown)
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

l No

l:l Yes _____________ issuer name and description

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U,S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
|:| Yes _____________ institution name and description Separately file the records of any interests11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
- No
l:l Yes. Give specific information about them...

26. Patents copyrights trademarks trade secrets and other intellectual property
Examp/es: lnternet domain names websites proceeds from royalties and licensing agreements

l No
l:l Yes. Give specific information about them...

27. Licenses, franchises and other general intangibles
Examp/es: Buiiding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

-No

|:.l Yes Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
- No
l:l Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

29. Famiiy support
Examp/es: Past due or lump sum alimony, spousal support, child support, maintenance divorce settlement, property settlement

- No
|:l Yes Give specific information ......

30. Other amounts someone owes you
Examp/es.' Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation, Social Security
benefits unpaid loans you made to someone else

- No
l:l Yes. Give specific information..

31. interests in insurance policies
Examp/es.' Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

l No
El Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

- No
l:l Yes. Give specific information..

33. C|aims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents employment disputes insurance claims or rights to sue

l No
l:l Yes. Describe each claim .........

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 16 of 55
Dethi' 1 Tammy Lee Franklin Case number (ifknOWn)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
- No
|:l Yes Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for Part 4. Write that number here ..................................................................................................................... $3°5'02
Describe Any Business-Re|ated Property You Own or Have an interest in. List any real estate in Part1.
37. Do you own or have any legal or equitable interest in any business-related property?
l No. co to Part e.
m Yes Go to line 38.
Part 6' Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest in.
if you own or have an interest in farmland, list it in Part1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No. co to loan 7_
m Yes_ Go to line 47.
Describe Al| Property ¥ou Own or Have an interest in That You Did Not List Above
53. Do you have other property of anykind you did not already |ist?
Examp/es: Season tickets country club membership
- No
l:l Yes. Give specific information .........
54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
1st the Totals of Each Part of this Form
55. Part1: Totai real estate, line 2 ...................................................................................................................... $0_00
56. Part 2: Totai vehicles line 5 $3,500_00
57. Part 3: Totai personal and household items line 15 $395_00
58. Part 4: Totai financial assets line 36 $305_02
59. Part 5: Totai business-related property, line 45 $0_00
60. Part 6: Totai farm- and fishing-related property, line 52 $0_00
61. Part 7: Totai other property not listed, line 54 + $0_00
62. Totai personal property. Add lines 56 through 61 $4,200_02 Copy personal property total $4,200_02
63. Totai of all property on Schedule AlB. Add line 55 + line 62 $4’200_02
Official Form 106A/B Schedule A/B: Property page 5

Soltware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 17 of 55

Fill in this information to identify your case:

Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
(lrl<nown) |:| Check if this is an

amended nling

 

 

 

Official Form 106C
Schedule C:~The Property You Claim as Exempt 4/16

 

Be as complete and accurate as possible. lftwo married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B.' Property (Officiai Form 106A/B) as your source, list the property that you claim as exempt if more space is
needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary. On the top of any additional pages write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt, A|ternativeiy, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory |imit. Some exemptions-such as those for health aids rights to receive certain benefits and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.
- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
l:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Speciflc laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
2010 Toyota PI'|US 130,000 miles $3’000_00 . $1,000_00 Fla. Stat. Ann. § 222.25(1)

Line from Schedule A/B: 3.1

 

m 100% of fair market value, up to
any applicable statutory limit

 

n'T

2010 Toyota Prius 130,000 miles $3,000_00 - $2,000_00 F . Stat. Ann. § 222.25(4)

Line from Schedule A/B: 3.1

 

m 100% of fair market value, up to
any applicable statutory limit

 

o")'

1956 FRA Travel Trailer $500_00 l $500_00 F .stat.Ann. §222.25(4)

Line from Schedule A/B: 4.1

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

Chair, lamp, desk, air conditioner, $120_°0 - $120_00 Fia. Stat. Ann. § 222.25(4)
vacuum cleaner, table, microwave,

refrigerator, stove, cookware, dishes m 100% of fair market value, up to

and utensils bed, and a saw any applicable statutory limit

Line from Schedule A/B: 6.1

 

 

Television. computer, printer, music $225_00 - $225_00 Fia. Stat. Ann. § 222.25(4)
collection, camera ’
Line from Schedule A/B: 7.1 m 100% of fair market value, up to

any applicable statutory limit

 

Official Form 1060 Schedule C: The Property You C|aim as Exempt page 1 0f2

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 18 of 55

 

 

Debtor 1 Tammy Lee Franklin Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Generai used clothing $50_00 - $50_00 Fia. Stat. Ann. § 222.25(4)

Line from Schedule A/B: 11.1
m 100% of fair market value, up to
any applicable statutory limit

 

Checking account: NBT Bank $255_00 - $255_00 Fia. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 17.1 _-__ _-_~_

m 100% of fair market value, up to
any applicable statutory limit

 

Savings account: NBT Bank $0_02 - $0_02 Fia. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 17.2 _-_~_ _-__H
m 100% of fair market value, up to
any applicable statutory limit

 

Checking account: Center State Bank $50_00 - $50_00 Fia. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 17.3

 

m 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

lNo

|:l Yes Did you acquire the property covered by the exemption within 1,215 days before you fried this case?

|:l No

|:l Yes
thcial Form 106C Schedule C: The Property You Claim as Exempt page 2 of2
Software Copyright (c) 1996-2018 Besi Case, LLC - www.bestcase_com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 19 of 55

Fill in this information to identify your case:

Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
<lfl<nown) |:| Check if this is an
amended filing

 

 

 

Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. |f more space
is needed, copy the Additional Page, fill it out, number the entries and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?

- No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
l:l Yes Fill in all of the information below.

Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 20 of 55

Fill in this information to identify your case:
Debtor1 Tammy Lee Franklin

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

SOUTHERN DlSTR|CT OF FLOR|DA

United States Bankruptcy Court for the:

 

Case number
(if known)

 

l:| Check if this is an
amended Eling

 

 

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIOR|TY claims and Part 2 for creditors with NONPR|OR|TY ciaims. List the other party to
any executory contracts or unexpired leases that could result in a ciaim. Aiso list executory contracts on Schedule AlB: Property (Officiai Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. if you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRloRlTY unsecured claims
1. Do any creditors have priority unsecured claims against you?

 

l No. co to Part 2.

l:l Yes.
LislAll onour NoNPRloRlTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?

l:l No_ You have nothing to report in this part Submit this form to the court with your other schedules

l Yes.

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more
than one creditor holds a particular ciaim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuatiorl Page of
Part 2.

Totai claim

4.1 Chase Credit $1,140.31

Nonpriority Creditor's Name
P. O. Box 15548
Wi|mington, DE 19886

Last 4 digits of account number 4452

 

When was the debt incurred? Uncertain Date

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only

l:l Debtor 2 only

l:l Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt
is the claim subject to offset?

l No
l:| Yes

As of the date you fi|e, the claim is: Check all that apply

l:l Contingent
l'_'i unliquidated

L-_l Disputed
Type of NONPR|OR|TY unsecured claim:

l:l Student loans

m Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or pront-sharing plans and other similar debts

l Other_ Speciry Credit Card Purchases

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com

Schedule ElF: Creditors Who Have Unsecured Claims

Page 1 of 5

46152 Best Case Bankruptcy

 

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 21 of 55

Debtor1 Tammy Lee Franklin

 

 

Case number (ir know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Chris Carmon Last 4 digits of account number $2,50()_()0
Nonpriority Creditor`s Name
P_ O_ Box 192 When was the debt incurred? Uncertain Date
Munnsvil|e, NY 13409
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l'_`l Deoior 2 only |Il unliquidated
l:l Debtor 1 and Debtor2 only l:] Disputed `
ij At least one of the debtors and another Type °f NONPR|OR|TY unsecured claim:
|:l Check if this claim is for a community m Student 'Oan$
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l l Other_ Specify Personal loan

4_3 Cjti Bank Last 4 digits of account number 2122 $4,626_21
Nonpriority Creditor's`~Name
p_ O_ Box 78045 When was the debt incurred? Uncertain Date
Phoenix, AZ 85062-8045
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debror 2 only El unliquidated
El Debtor 1 and Debtor 2 only m Disputed
l:| At least one of the debtors and another Type °f NONPR|°R'TY unsecured Claim:
l:l Check if this claim is for a community |:l Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No n Debts to pension or prolit-sharing plans, and other similar debts
m Yes l Other_ Specify Credit Card Pul'ChaSeS

Discover Card Last 4 digits of account number 9991 $21,370.08
Nonpriority Creditor's Name
P, O_ Box 6103 When was the debt incurred? Uncerjain Date
Carol Stream, lL 60197
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debior 2 only l:l unliquidated
|:| Debtor1 and Debtor 2 only |:l Disputed
m At least one of the debtors and another Type °r NONPR|OR|TY unsecured Claim:
l:| Check if this claim is for a community m Student loans
debt l:l Obligations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
E| Yes l Other_ Specify Credit Card Purchases
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 2 of 5

Software Copyright (c) 1996~2018 Best Case, LLC ~ Www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 22 of 55

Debtor1 Tammy Lee Franklin

 

 

Case number (ifl<now)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4_5 Lowes Credit Last 4 digits of account number 7642 $289.29
Nonpriority Creditor's Name
P. O. Box 530914 When was the debt incurred? Uncertain Date
Atlanta, GA 30353-0914
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:.l Debtor 2 only m Unliquldated
l:l Debtor1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type °r NONPRlORlTY unsecured °lalm:
l:l Check if this claim is for a community l:l Student loans 1
debt l:l Obligations arising out of a separation agreement or divorce that you did not l
ls the claim subject to offset? report as priority claims l
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
|:l Yes l Other_ Specify Credit Card Purchases
4.6 NBT Last 4 digits of account number 8421 $6,932.05
Nonpriority Creditor's Name
P_ O_ Box 108 When was the debt incurred? Uncertain Date
Saint Louis, MO 63166
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
El Debtor1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type °r NONPRlORlTY unsecured claim:
l:l Check if this claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
|Il Yes l h r_ 5 edf Credit Card Purchases
Ot e p y
Paypa| Credit Last 4 digits of account number 8150 $770_00
Nonpriority Creditor's Name
P. O. Box 71202 When was the debt incurred? Uncertain Date
Charlotte, NC 28272
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only El unliquidated
l:l Debtor1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NONPR|OR|T¥ unsecured claim:
m Check if this claim is for a community m Sluuenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Deth to pension or profit-sharing plans, and other similar debts
m Yes - Other-4 Specify Line Of Credit
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 3 of 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 23 of 55

 

 

 

 

 

Debtor 1 Tammy Lee Franklin Case number (ifl<now)
4,8 prime |nc Last 4 digits of account number 2234 $4,659.38
Nonpriority Creditor's Name
p_ O_ Box 4203 When was the debt incurred? Uncertain Date
Springfie|d, MO 65808
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debtor 2 only l:l Unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed

Type of NONPR|OR|TY unsecured claim:
l:l Student loans

l:l At least one of the debtors and another

l:l Check if this claim is for a community

debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims 1
l No l:l Debts to pension or profit-sharing plans, and other similar debts l

. . l
l:l Yes l Other Specrfy Truck drlvlng school j

 

 

l_ist others to Be Notiried About a l:)eht That You Already Listed

l
l
5. Use this page only if you have others to be notined about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency l
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you l
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. |f you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Card Member Services Line g of (cheo/< one): l:l Part 1: creditors with Priority unsecured claims
P. O. Box 1423

-patzcedtOSVV|t NOpOt Cl
y UnSeCU ed lalms

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Card Member Services Line § of (Check one): n Part1: Creditors with Priority Unsecured Claims
P. 0. Box 790408

- Part 2' Creditors with Non riorit '
. . . y Unsecured Claims
saint Louis, Mo 63179 "

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Cifi Card Line § of (Check one).' l:l Part 1: Creditors with Priority Unsecured Claims
P. O. Box 9001037

l Part 2~ creditors with Non riorit '
. . . y Unsecured Claims
Loulsvllle, KY 40290 p

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Discover Card Line 4_.4_ of (Check one): l:l Part 11 Creditors with Priority Unsecured Claims
P. O. Box 71084

- Part 2: Creditors with Non riorit Unsecured Claims
charlotte Nc 28272 p y

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

Total Claim
6a Domestic support obligations 6a $ 0_00
Totai
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0_00
60. Claims for death or personal injury while you were intoxicated 60. $ 0_00
6d. Other. Add all other priority unsecured claims Write that amount here. 6d. $ 0_00
6e_ Total Priority. Add lines 6a through 6d. 6e. $ 0_00
Totai Claim
6f. Student loans 61‘. $ 0_00
Total
claims
from Part 2 69. Obligations arising out of a separation agreement or divorce that 69. $ 0_00
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 4 of 5

Software Copyright (c) 1996-2018 Best Case, LLC ~www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 24 of 55

 

Debtor 1 Tammy Lee Franklin Case number (ifknow)
you did not report as priority claims
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. 3 0_00
61 Other. l h ' 'l d l ` ,W` h t 6`.
l here. Add a l ot er nonpriorl y unsecure calms ritet at amoun l $ 42,287'32
6j. Total Nonpriority. Add lines 6f through 6i. 6j. $ 42,287_32
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

 

 

 

 

Page 5 of 5

Best Case Bankruptcy

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 25 of 55

Fill in this information to identify your case:
Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
(irl<nown) |:j Check if this is an

amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
- No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
l:l Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B.'Property(Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contractor lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZlP Code

2.1

Name

Number Street

City State ZlP Code
2.2

Name

Number Street

City State ZlP Code
2.3

Name

Number Street

city State zlP code
2.4

Name

Number Street

City State ZlP Code
2»5

Name

Number Street

City State ZlP Code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 26 of 55

Fill in this information to identify your case:

Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

 

Case number
(irl<nown) |:j Check if this is an
amended Hling

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married
people are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

l No
l:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communl'ty property states and territories include
Arizona, Callfornia, ldaho, Louisiana, Nevada, New ll/lexico, Puerto Rico, Texas, Washington, and Wisconsin.)

. No. Go to line 3.
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Officiai
Form 106D), Schedule ElF (0fficia| Form 106E/F), or Schedule G (Officiai Form 1066). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 2.' The creditor to whom you owe the debt
Name, Number, Street, City, State and ZlP Code Check a|| schedules that app|y:

lZl schedule D, line

 

 

 

 

 

 

Name l:l Schedule E/F, line
l:l Schedule G, line

Number Street

City State ZlP Code

l:l Schedule D, line

Name l:l Schedule E/F, line
l] Schedule G, line

Number Street

City State ZlP Code

Official Form 106H Schedule H: Your Codebtors Page 1 of'1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 27 of 55

Fill in this information to identi
Deber 1 Tammy Lee Franklin

Debtor 2

 

(Spouse, if filing)

United States Bankruptcy Court for the:

Case number

 

(if known)

SOUTHERN DlSTR|CT OF FLOR|DA

Check if this is:
L_.l An amended filing
|:l A supplement showing postpetition chapter

 

Official Form 106|
Schedule l: Your income

 

13 income as of the following date:

MM / DD/ YYYY
12/15

 

Be as complete and accurate as possible. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

_Describe Employment

 

1. Fill in your employment
information.

if you have more than one job,
attach a separate page with
information about additional
employers.

Employment status

Occupation

include part-time, seasonal, or
self-employed work.

Employer's name
Occupation may include student

or homemaker, if it applies. Employer's address

How long employed there?

Give Details About Month|y income

Estimate monthly income as of the date you file this form. lf

spouse unless you are separated

Uebtor 1 Debtor 2 or non-filing spouse

l Employed El Employed

lIl Not employed |:l N<>t employed

Driver

independent Contractor - Lyft
driver

 

185 Berry Street
San Francisco, CA 94158

 

1 day

 

you have nothing to report for any line, write $0 in the space. include your non-filing

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need

more space, attach a separate sheet to this form.

List monthly gross wages, salary, and commissions (before all payroll

2~ deductions). if not paid monthly, calculate what the monthly wage would be. 2- $

3. Estimate and list monthly overtime pay.

4. Calculate gross |ncome. Add line 2 + line 3.

Official Form 1061

 

 

 

For Debtor1 For Debtor 2 ctr
non-filing spouse
541 .67 $ N/A
3 +$ 0.00 +$ NlA
4 $ 541 .67 $ NlA

 

 

 

 

 

Schedule l: Your Income page l

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 28 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Tammy Lee Franklin Case number (ifknown)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. $ 541 .67 $ NlA
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 0.00 $ NlA
5b. Mandatory contributions for retirement plans 5b. $ 0_00 $ N/A
50. Vo|untary contributions for retirement plans 50. $ 0.00 $ NlA
5d. Required repayments of retirement fund loans 5d. $ 0_00 $ NlA
5e. insurance 5e. $ 0.00 $ NlA
5f. Domestic support obligations 5f. $ 0.00 $ NlA
59. Union dues 59- $ 0.00 $ N/A
5b. Other deductions. Specify: 5h.+ $ 0.00 + $ NlA
Add the payroll deductions. Add lines 5a+5b+50+5d+5e+5f+5g+5h. 6. $ 0_00 $ N/A
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 541_67 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. Ba. $ 0.00 $ NlA
8b. interest and dividends 8b. $ 0.00 $ NlA
Sc. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support maintenance, divorce
settlement and property settlement 8c $ 0_00 $ N/A
8d. Unemp|oyment compensation 8d. $ 0.00 $ NlA
8e. Social Security 8e. $ 0.00 $ N/A
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supp|emental
Nutrition Assistance Program) or housing subsidies.
Specin Food Stamps 8f. $ 192.00 $ N/A
89. Pension or retirement income 8g. $ 0_00 $ N/A
8h. Other monthly income. Specify: 8h.+ $ 0_00 + $ N/A
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h. 9. $ 192_00 $ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. $ 733_67 + $ N/A = $ 733_67
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0_00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedu/es and Statistical Summary of Certain Liabilities and Re|ated Data, if it
applies $ 733.67
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l No.
|:j Yes. Explain: \` j
Official Form 106i Schedule l: Your lncome page 2

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 1

Fill in this information to identify your case:

Debtor 1

Tammy Lee Franklin

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
(if known)

 

 

0/30/18 Page 29 of 55

Check if this is:
jj An amended Hling

[] A supplement showing postpetition chapter
13 expenses as of the following date;

 

 

lVl|V| / DD / YYYY

 

Official Form 106J
Schedule J: Your Expenses

Be as complete and accurate as possible. lf two married people are filing together
information. if more space is needed, attach another sheet to this form. On the to
number (if known). Answer every question.

mcribe Your Househoid

 

12/15
, both are equally responsible for supplying correct

p of any additional pages, write your name and case

 

1. ls this a joint case?

l No. Go to line 2.
l:l Yes. Does Debtor 2 live in a separate househo|d?

l:lNo

l'_'l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

   

 

 

 

 

2. Do you have dependents? l NO
Do not list Debtor 1 and m Yes_ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ each dependent .............. Debtor 1 or Debtor 2 age live with you?
Do not state the l:i No
dependents names. |:| Yes
l:l No
l:l Yes
|:] No
l:| Yes
|:l No
l:l Yes
3. Do your expenses include - N°

expenses of people other than
yourself and your dependents?

mistimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filin
expenses as of a date after the bankruptcy is filed.
applicable date.

l:l Yes

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Officiai Form 106|.)

4. The rental or home ownership expenses for your residence. include first mortg

payments and any rent for the ground or lot.
if not included in line 4:

4a
4b.

Reai estate taxes

Property, homeowner's, or renter’s insurance

4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner’s association or condominium dues

Additional mortgage payments for your residence, such as home equity loans

Official Form 106J

 

Schedule J: Your Expenses

g date unless you are using this form as a supplement in a Chapter 13 case to report
if this is a supplemental Schedule J, check the box at the top of the form and fill in the

Yo expenses

    

 

 

 

age _ $ 125.00
4a $ o.oo
4b. $ o.oo
4c. $ "0_00
4d. $ o.oo '
5. $ 0.00

 

page 1

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 30 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debfof 1 Tammy Lee Franklin Case number (if known)
6. Utilities:

6a Electricity, heat, natural gas 6a $ 65.00

Gb. Water, sewer, garbage collection 6b. $ 0_00

60. Telephone, cell phone, lnternet, satellite, and cable services 60. $ 40_00

6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7l $ 200.00
8. Childcare and children’s education costs 8- $ 0.00
9. Clothing, |aundry, and dry cleaning 9. $ 10.00
10. Personal care products and services 10. $ 0.00
11. Medica| and dental expenses 11. $ 10.00
12. Transportation. include gas, maintenance, bus ortrain fare.

Do not include car payments 12- $ 50'00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 110_00
14. Charitab|e contributions and religious donations 14. $ 0_00
15. lnsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 0.00

15b Hea|th insurance 15b. $ 22.00

15c. Vehicle insurance 150. $ 50.00

15d. Other insurance Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0_00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0_00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule I, Your income (Officiai Form 106|). 18~ $ o-dd
19. Other payments you make to support others who do not live with you. $ 0_00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. l\/lortgages on other property 20a. $ 0_00

20b. Reai estate taxes 20b. $ 0_00

200. Property, homeowner’s, or renter’s insurance 200. $ 0_00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0_00

20e. Homeowner’s association or condominium dues 206. $ 0,00
21- Other! Specify! Repairs & Maintenance 21. +$ 50.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 732_00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 732_00
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule l. 23a. $ 733_67

23b. Copy your monthly expenses from line 220 above, 23b. -$ 732_00

23c. Subtract your monthly expenses from your monthly income,

The result is your monthly net income. 230- $ 1-67

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

- No.
l:l Yes. l Explain here:

 

Official Form 106J Schedule J: Your Expenses page 2

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 31 of 55

Fill in this information to identify your case:
Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
(iil<nown) ’ |:] Check if this is an

amended filing

 

 

 

Official Form 106Dec ,
Declaration About an individual Debtor's Schedules reno

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

|:|No

l Yes. Name of person Katherine Workman Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Ofncial Form 119)

 

Under penalty of perjury, l declare that | have read the summary and schedules filed with this declaration and

that they are true an§;:;'é:/"'_:___J

 

 

 

" " X
Tammy Lee Franklin Signature of Debtor2
Signature of Debtor 1
C:) “ l %>
. y 0
Date@ /Z/% LTW z Date
Official Form 106Dec Declaration About an individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 32 of 55

Fill in this information to identify your case:

Debtor1 Tammy Lee Franklin

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

Case number
(lf known)

 

 

Official Form 107

Statement of Financiai Affairs for individuals Filing for Bankruptcy

 

m Check if this is an
amended filing

4/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.
Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?

m lVlarried
- Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

[]No

. Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

378 Frank ROad FrOm'TO: l:l Same as Debtor 1 l:l Same as Debtor 1
Hami|ton, Nv 13346 12/2017 - 2/2018 From-To:

5511 Bartletf ROad FrOm'TO: l:l Same as Debtor 1 l:] Same as Debtor 1
Eariviiie, NY 13332 11/2017 - 12/2017 From-To;

50 Franklin Avenue FrOm-TO! |:l Same as Debtor1 l:l same as Debtor1
Ciinton, NY 13323 11/2014 - 11/2007 From-To:

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, NeW lVlexico, Puerto Rico, Texas, Washington and Wisconsin.)

- No
l:l Yes. Make sure you fill out Schedule H: Your Codebtors (Of&cial Form 106H).

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC -www'bestcase.com

page 1

Best Case Bankruptcy

 

Case 8:18-bl<-09302-CPl\/| Doc 1 Filed 10/30/18 Page 33 of 55

Debtor 1 Tammy Lee Franklin Case number (rrknown)

Explain the Sources of Your lncome

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

 

 

Fill in the total amount of income you received from all jobs and all businesses, including part-time activities
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

E] No
l Yes. Fill rn the details

From January 1 of current year until
the date you filed for bankruptcy:

Debtor 1

Sources of income
Check all that apply.

- Wages, commissions
bonuses, tips

El Operating a business

Gross income
(before deductions and
exclusions)

$7,814.90

Debtor 2

Sources of income
Check all that apply.

l:l Wages, commissions,
bonuses, tips

|:l Operating a business

Gross income
(before deductions
and exclusions)

 

For last calendar year:
(January 1 to December 31, 2017 )

- Wages, commissions
bonuses, tips

l:l Operating a business

$3,419.00

l:l Wages, commissions,
bonuses, tips

l:| Operating a business

 

For the calendar year before that:
(January 1 to December 31, 2016 )

- Wages, commissions
bonuses, tips

[] Operating a business

$13,271.00

l:l Wages, commissions,
bonuses, tips

|:l Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
|nclude income regardless of whether that income is taxable. Examp|es of other income are alimony;
and other public benth payments; pensions; rental income; interest; dividends; money collected fro

winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

l:l No
l Yes. Fill in the details

Debtor 1
Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2
Sources of income
Describe below.

child support; Social Security, unemployment,
m lawsuits; royalties; and gambling and lottery

Gross income
(before deductions
and exclusions)

 

From January 1 of current year until Food Stamps $960_00
the date you filed for bankruptcy:
For last calendar year: Fo°d Stamps $2,304_00

(January 1 to December 31, 2017 )

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

l:| No.

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are

individual primarily for a persona|, family, or household purpose.”

During the 90 days before you filed for bankruptcy` did you pay any creditor a total of $6,425* or more?

m No.
m Yes

Go to line 7.

List below each creditor to whom you paid a total of $6,425*
paid that creditor. Do not include payments for domestic sup

not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

Official Form 107

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com

defined in 11 U.S.C. § 101(8) as “incurred by an

or more in one or more payments and the total amount you
port obligations, such as child support and alimony. Also, do

page 2

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 34 of 55

Debtor 1 Tammy Lee Franklin Case number (ir/<newn)

 

 

- Yes. Debtor1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

l No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Tota| amount Amount you Was this payment for
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your relatives any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an ofncer, director, person in contro|, or owner of 20% or more of their voting securities and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. |nclude payments for domestic support obligations such as child support and

alimony.
- No
l:l Yes. List all payments to an insider.
lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
|nclude payments on debts guaranteed or cosigned by an insider.

l No
l:l Yes List all payments to an insider
lnsider's Name and Address Dates of payment Tota| amount Amount you Reason for this payment
paid still owe include creditor's name
mntify Lega| Actions, Repr ions, and Forec|osures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody
modincations, and contract disputes.

l No
l:l Yes Fill irl the details
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

l No.ooroline11.
|:l Yes Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

- No
E| Yes Fill in the details
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another officia|?

- No
l:l Yes
Official Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 3

Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 35 of 55

Debtor 1 Tammy Lee Franklin Case number (irkneW/i)

 

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
- No

|] Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts

Dates you gave Value
per person

the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
l No

l:l Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed
more than $600

Charity's Name
Address (Number, Street, City, State and ZlP Code)

mist Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankru
or gambling?

Dates you Value
contributed

ptcy, did you lose anything because of theft, fire, other disaster,

- No

l:l Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
h°w the loss °°°u"ed include the amount that insurance has paid, List pending |°$s '°st

insurance claims on line 33 of Schedule A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else actin
consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

m No
l Yes Fill in the details

Person Who Was Paid Description and value of any property Date payment
Address transferred
Email or website address

Person Who Made the Payment, if Not You
Central FL Court Document Srv

2432 US Highway 92 East

Lakeland, FL 33801
www.CFCourtDocs@yahoo.com

g on your behalf pay or transfer any property to anyone you

Amount of
or transfer was payment
made

10/5/2018 $185.00

Abacus Credit Counseling
15760 Ventura Blvd, Ste 700
Encino, CA 91436
www.abacuscc.org

9/13/2018 $25.00

 

Official Form 107 Statement of Financiai Affairs for lndividuals Filing for Bankruptcy

page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 36 of 55

Debtor 1 Tammy Lee Frank|in Case number (ir/<nown)

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transferthat you listed on line 16.

- No
l:| Yes. Fill in the details y
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
|nclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement
. No
l:l Yes Fill in the details
Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you
19,

Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

- No
El Yes. Fill in the details

Name of trust Description and value of the property transferred Date Transfer was

made
Part 8: List of Certain Financiai Accounts, instruments Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
so|d, moved, or transferred?

|nclude checking, savings money market, or other financial accounts; certificates of deposit; shares in banks credit unions brokerage
houses pension funds, cooperatives associations and other financial institutions

l:l No
l Yesl Fill in the details

Name of Financiai institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, streetl city, state and zlP account number instrument closed, so|d, before closing or
Code) moved, or transfer
transferred
Sydney Federal C. U. XXXX-xxxx - Checking 3/1/2018 $5.00
5900 County Road 32 L-_| S -
avln s
llorwieh, NY13815 g

l:l l\/loney l\/larket
|:l Brokerage

 

ij Other_
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities
cash, or other valuables?
- No
El Yes Fill in the details
Name of Financiai institution Who else had access to it? Describe the contents Do you still
Address (Number, street, ciry, state and zlP code) Address (Number, street, city, have it?
state and zlP code)

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy

page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 37 of 55

Debtor 1 Tammy Lee Franklin Case number (ir/<newn)

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No

El Yes Fill in the details

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, street, city, state and zlP codel to it? have it?

Address (Number, street, city,
State and ZlP Code)

|dentify Property You Hold or Contro| for Someone E|se

 

23. Do you hold or control any property that someone else owns? |nclude any property you borrowed from, are storing for, or hold in trust

for someone.

- No

El Yes r=ill in the details
Owner's Name Where is the property? Describe the property Value
Address (Number, street, city, state and zlP code) (Number» Street Cler State and Z'P

Code)
Part 10: Give Details About Environmental information

For the purpose of Part 10, the following definitions apply:

- Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances wastes or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances wastes or material.

- Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites

- Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

- No
El Yes Fill in the details

Name of site Governmental unit Environmental |aw, if you Date of notice
Address (Number, Street, City, State and ZlP Code) Address (Number, Street, City, State and know if

ZlP Code)

25. Have you notified any governmental unit of any release of hazardous materia|?

- No

El Yes Fill in the details

Name of site Governmental unit Environmental |aw, if you Date of notice
Address (Number, street, city, state and zlP cede) Address (Number, streetl city, state and know it

ZlP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? |nclude settlements and orders

- No

L'.l Yes Fill in the details

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, street, city,
State and ZlP Code)

Part 11: Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
. A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

l:l A member ofa limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107 Statement of Financiai Affairs for lndividuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Debtor 1

Official Form 107

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 38 of 55

Tammy Lee Franklin

i:l A partner in a partnership
l:l An officer, director, or managing executive of a corporation )
.l:l An owner of at least 5% of the voting or equity securities of a corporation

l:l No. None of the above applies Go to Part 12.

l Yes. Check ali that apply above and fill in the details below for each business

Business Name
Address
(Number, Street, City, State and ZlP Code)

Describe the nature of the business

Name of accountant or bookkeeper

Case number (irknewn)

 

Employer identification number
Do not include Social Security number or lT|N.

Dates business existed

 

Self em ployedlUber driver Driver ElN: 2234

1008 West Kingdom Way, Lot 20

Avon Park, FL 33825 F'°m'T° 2015 - 8/2018
Self em ployed/Lyft driver Driver ElN: 2234

1008 West Kingdom Way, Lot 20
Avon Park, FL 33825

institutions creditors or other parties

- No
Ei Yes Fill in the details belew.

Name

Address
(Number, Street, City, State and ZlP Code)

Date issued

Statement of Financiai Affairs for individuals Filing for Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC - Www.bestcase.com

FrOm-TO 10/4/2018 - Present

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial

page 7

Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 39 of 55

Debtor 1 Tammy Lee Franklin Case number (irkriewn)

 

msign Below

l have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

C

 

 

 

ammy Lee Franklin Signature of Debtor 2
Signature of Debtor 1
Date @ 2 g OCT LO ig Date

Did you attach additional pages to Your Statement of Financiai Affairs for lndividuals Filing for Bankruptcy (Officiai Form 107)?
- No

[:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
i:i No

- Yes. Name of Person Katherine Workman . Attach the Bankruptcy Petition Preparer’s Notice, Dec/aration, and Signature (Officiai Form
119).

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 40 of 55

Fill in this information to identify your case:
Debtor1 Tammy Lee Franklin

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

SOUTHERN DlSTR|CT OF FLOR|DA

United States Bankruptcy Court for the:

 

Case number
(if known)

 

|:| Check if this is an
amended filing

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

mist Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims S

information below.
identify the creditor and the property that is collateral

What do you intend to do with the property that
secures a debt?

 

ecured by Property (Officiai Form 106D), fill in the

Did you claim the property
as exempt on Schedule C?

 

 

 

 

 

Creditor's l:i Surrender the property. m NO
name: l:l Retain the property and redeem it.

|:i Retain the property and enter into a m Yes
DeSCl`iniOn Of Reaffirmation Agreement.
property l:l Retain the property and [expiain]:
securing debt:
Creditor's l:l Surrender the property. m No
name: El Retain the property and redeem it.

L_.i Retain the property and enter into a m Yes
Description of Reaffirmat/on Agreement.
property lZl Retain the property and [expiain]:
securing debt:
Creditor's Ei Surrender the property. |:l NO
name: l:i Retain the property and redeem it.

v I:i Retain the property and enter into a m Yes

Descrlption of Reaffirmation Agreement.
property I:l Retain the property and [expiain]:
securing debt:
Creditor's l'_`| Surrenderthe property. l:| No

Official Form 108

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Statement of intention for individuals Fi|ing Under Chapter 7

page 1

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 41 of 55

 

 

Debtor 1 Tammy Lee Franklin Case number (irl<newn)
name? l:i Retain the property and redeem it. i:i Yes
_ i:i Retain the property and enter into a
DeSCFiPthn Of Reaffirmation Agreement.
Property l:l Retain the property and [expiain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066), fill
in the information below. Do not list real estate leases Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases l Wil| the lease be assumed?
Lessor's name: |:| NO
Description of leased

Property: |] YeS
Lessor's name: L__l No
Description of leased

Property: l:l Yes
Lessor's name: L__| NO
Description of leased

Property: El Yes
Lessor's name: |:| NO
Description of leased

Property: m Yes
Lessor's name: |:] No
Description of leased

Property: |:i Yes
Lessor's name: |:| NO
Description of leased

Property: jj Yes
Lessor's name: |:| No
Description of leased

Property: jj Yes

_srgn Berow

Under penalty of perjury, i declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject witt leas\e.
X § l <`/'_'“\é:'\~_-/ X
l

ammy Lee Franklin Signature of Debtor 2
Signature of Debtor 1

 

 

Date @2,@§ ©C-T zo '\°€> Date

 

 

Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com Best Case Bankruptcy

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 42 of 55

Fill in this information to identify your case:

Check one box only as directed in this form and in Form

122A-1 Supp:

Debtor1 Tammy Lee Franklin

gebtorzf_|_ ) - 1. There is no presumption of abuse
pOUSe, l ling

l:i 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculation (thcial Form 122A-2).

United States Bankruptcy Court forthe: Southern District of Fiorida

 

Case number
("k"°‘”“) i:| 3. The Means Test does not apply now because of
qualified military service but it could apply iater.

 

 

 

 

|:i Check if this is an amended filing

Official Form 122A - 1 _
Chapter 7 Statement of Your Current Monthiy income 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more space is needed,
attach a separate sheet to this form. include the line number to which the additional information applies On the top of any additional pages write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption ofAbuse Under§ 707(b)(2) (Officiai Form 122A-1Supp) with this form.

Calculate Your Current Monthiy income

 

1. What is your marital and filing status? Check one only.
- Not married. Fill out Column A, lines 2-11.
|:i Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
l:i Married and your spouse is NOT filing with you. You and your spouse are:
i:i Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

i:i Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources derived during the 6 full months before you file this bankruptcy case. 11 U,S.C. §
101(10A). For example, if you are filing on September15, the S-month period would be lVlarch 1 through August 31v if the amount of your monthly income varied during
the 6 months add the income for ali 6 months and divide the total by 6. Fill irl the result Do not include any income amount more than once For example, if both
spouses own the same rental property, put the income from that property in one column only. if you have nothing to report for any line, write $O in the space

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses overtime, and commissions (before all

 

payroll deductions). $ 300.69 $
3. A|imony and maintenance payments Do not include payments from a spouse if
Column B is filled in. $ 0.00 $

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents including child support. include regular contributions
from an unmarried partner, members of your household, your dependents parents
and roommates include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0'00 $

5, Net income from operating a business profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before ali deductions) $ 0.00
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from a business profession, or farm $ 0-00 Copy here -> $ 0.00 $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0-00
Ordinary and necessary operating expenses '$ o-OO
Net monthly income from rental or other real property $ 0-00 Copy here ~> $ 0.00 $
7. interest, dividends and royalties $ 0-00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthiy income page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 43 of 55

 

 

 

Debtor1 Tammy Lee Franklin case number (rrknown)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8, Unemp|oyment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. |nstead, list it here:

For you $ 0.00
For your spouse $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

10. lncome from all other sources not listed above. Specify the source and amount.
Do not include any benents received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. lf necessary, list other sources on a separate page and put the
total below.

~ Odd Jobs $ 59.17 $
$ 0.00

Total amounts from separate pages, if any. + $ 0.00 $

0.00 $

 

 

 

11. Calculate your total current monthly income. Add lines 2 through 10 for
each column. Then add the total for Column A to the total for Column B. $ 359-86

+
69
ll

$ 359.86

 

 

 

 

 

 

 

 

Tota| current monthly

income
Determine Whether the Means Test App|ies to You

12. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

 

12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 359_86
l\/lultiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b, $ 4,318.32

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household k:

Fill in the median family income for your state and size of household 13_ $ 46,677.00

To find a list of applicable median income amounts go on|ine using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s ofnce.

 

 

 

 

 

14. How do the lines compare?

»14a. - Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b. |:l Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, l@ry that the information on this statement and in any attachments is true and correct.
eha »

Tammy Lee`l?rank|in
Signature of Debtor 1

Date 82 ./y/g 0 C'i'v w \cf‘§
lVllVl/ DD /YYYY
|f you checked line 14a, do NOT fill out or tile Form 122A-2.

|f you checked line 14b, fill out Form 122A-2 and Hle it with this form.

 

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthiy lncome page 2
Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 44 of 55

Debtor1 Tammy Lee Franklin Case number (ifknown)

 

Current Monthly lncome Details for the Debtor

Debtor lncome Details:
lncome for the Period 04/01/2018 to 09/30/2018,

Line 2 - Gross wages, salary, tips, bonuses overtime, commissions
Source of lncome: Prime lnc.

 

 

 

 

 

lncome by Month:

6 Months Ago: 04/2018 $0.00
5 Months Ago: 05/2018 $0.00
4 Months Ago: 06/2018 $850.37
3 Months Ago: 07/2018 $0.00
2 Months Ago: 08/2018 $0.00
Last Month: 09/2018 $0.00

 

Average per month: $141.73

Line 2 - Gross wages, salary, tips bonuses overtime, commissions
Source of lncome: Uber
lncome by Month:

 

 

 

 

 

6 Months Ago: 04/2018 $271.67
5 Months Ago: 05/2018 $0.00
4 Months Ago: 06/2018 $15.43
3 Months Ago: 07/2018 $524.39
2 Months Ago: 08/2018 $142.26
Last Month: 09/2018 $0.00

 

Averagc per month: $158.96

Line 10 - lncome from all other sources
Source of lncome: Odd Jobs
lncome by Month:

 

 

 

 

 

6 Months Ago: 04/2018 $0.00
5 Monchs Ago; 05/2018 $0.00
4 Months Ago: 06/2018 $0.00
3 Mcnths Ago: 07/2018 $0.00
2 Months Ago: 08/2018 $315.00
Last Month: 09/2018 $40.00

 

Average per month: $59.17

Non-CM| - Excluded Other lncome
Source of lncome: Food Stamps
lncome by Month:

 

 

 

 

 

6 Months Ago; 04/2018 $192.00
5 Months Ago: 05/2018 $192.00
4 Months Ago: 06/2018 $192.00
3 Months Ago: 07/2018 $0.00
2 Months Ago: 08/2018 $0.00
Last Month: 09/2018 $0.00

 

Average per month: $96.00

Official Form 122A-1 Chapter 7 Statement of Your Current Montth lncome page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 45 of 55

United States Bankruptcy Court
Southern District of Florida

In re Tammy Lee Franklin Case No.
Debtor(S) Chapter 7

 

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list ot` creditors is true and correct to the best of his/her knowledge

Daf€r@ L%> @ev w \‘2> %:_,`4 340~"

Tammy Lee Fr§k|in
Signature of Debtor

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 46 of 55

Card Member Services
P. O. Box 1423
Charlotte, NC 28201

Card Member Services
P. O. Box 790408
Saint Louis, MO 63179

Central FL Court Document Srv
2432 US Highway 92 East
_ Lakeland, FL 33801

Chase Credit
P. O. Box 15548
Wilmington, DE 19886

Chris Carmon
P. O. Box 192
Munnsville, NY 13409

Citi Bank
P. O. Box 78045
Phoenix, AZ 85062-8045

Citi Card
P. O. BOX 9001037
Louisville, KY 40290

Discover Card
P. O. Box 6103
Carol Stream, IL 60197

Discover Card
P. O. Box 71084
Charlotte, NC 28272

Equifax
P. O. BOX 740241
Atlanta, GA 30374

Experian
701 Experian Parkway
Allen, TX 75013

 

 

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 47 of 55

LoweS Credit
P. O. Box 530914
Atlanta, GA 30353-0914

NBT
P. O. Box 108
Saint Louis, MO 63166

Paypal Credit
P. O. Box 71202
Charlotte, NC 28272

Prime Inc
P. O. Box 4208
Springfield, MO 65808

Trane Union LLC

2 Baldwin Place

P. O. Box 1000
Chester, PA 19022

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 48 of 55

stoo (Form 2800) (12/15)

United States Bankruptcy Court
Southern District of Florida

In re Tammy Lee Franklin Case No.

 

Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition 1 l U.S. C. § l l 0(h) (2). ]

l. Under ll U.S.C. § l lO(h), l declare under penalty of perjury that l am not an attorney or employee of an attorney, that I
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

 

For document preparation services I have agreed to accept ___________________________________________ $ _* 185.00

Prior to the filing of this statement I have received _____________________________________________________________ $ 185.00

Balance Due $ 0.00
2. l have prepared or caused to be prepared the following documents (itemize):

Voluntary Petition, Statement of Social Security, lndividual Debtor’s Statement of Compliance with Credit Counseling,
Statement disclosing compensation paid or to be paid to a “bankruptcy petition preparer”, Statement of Current Monthly
Income, Schedules of assets and liabilities Schedule of executory contracts and unexpired leases, Schedule of Current
Monthly lncome, Summary of Assets and Liabilities, Statement of Financial Affairs, Chapter 7 lndividual Statement of
Intention, Statement of Information, Notice to lndividual Debtor by “bankruptcy petition preparer”, Statement of Information
Required by ll U.S.C. 341 and Bankruptcy Petition Preparer's Compensation.

and provided the following services (itemize):
Customer appointment time, obtaining information from customer, data entry typing information into the computer program,
printing, packaging, signing, providing a CD with case for creditor matrix, envelope, and storing case data on computer.

3. The source of the compensation paid to me was:
§§ Debtor ii Other (specify):

4. The source of compensation to be paid to me is:
[§l Debtor [_3 Other (specify):

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

A SOClAL SECURITY NUMBER
J<AU\ l\/t f l/\\OV\/w» XXx-xx-voso lO l ,',t *l el 2013

Signature Social Security number of bankruptcy Dat
petition preparer*

 

Katherine M. Workman 2432 US Highway 92 East
Lakeland, Fiorida 33801
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by ll U.S.C. § llO.)

A bankruptcy petition preparer’s failure to comply with the provisions of title ll and the F ederal Rules OfBankruptcy Procea’ure may
result in Hnes or imprisonment or both. ll U.S.C. § 110; 18 U.S.C. § 156.

Software Copyright (c) 1996-2018 Best Case, LLC ~www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/| Doc 1 Filed 10/30/18 Page 49 of 55

Fill in this information to identify the case:
Debtor1 Tammy Lee Franklin
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF FLOR|DA

 

 

Case number Chapter 7
' (ifi<nown)

 

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. lf more than one bankruptcy petition preparer helps with the documents each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

 

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

o whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

o whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

o whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

o whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
~ what tax consequences may arise because a case is filed under the Bankruptcy Code;

o whether any tax claims may be discharged;

o whether you may or should promise to repay debts to a creditor or enter into a reaermation agreement;

o how to characterize the nature of your interests in property or your debts; or

o what procedures and rights apply in a bankruptcy case.

 

 

 

The bankruptcy petition preparer Katherine M. Workman has notified me of any maximum allowable fee before preparing any
document for filing or acgep ' n fee. l
… oaieQ "Z/‘B;> ©CI 2,0 l%
Signature of Deb‘fc)ir 1 acknowledging receipt of this notice |l/|M/DD /YYYY
Official Form 119 _ Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09302-CPi\/| Doc 1 Filed 10/30/18 Page 50 of 55

Debtor1 Tammy Lee Franklin Case number (rf)<nown)

Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:

 

 

o l am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

o l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

~ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Katherine M. Workman

 

 

Printed name Title, ifany Firm name, if it applies
2432 US Highway 92 East

Lakeland, Fiorida 33801 (863) 667-2700
Number, Street, City, State & ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:

(Check all that apply.)
§ Voluntary Petition (Form 101) § Schedule l (Form 106|) l:; Chapter 11 Statement of Your Current Monthiy
. . § income (Form 122B)
§ StatementAbout Your Social Security Numbers §§ Schedule J (Form 106J) 3
Form 121
( ) § Declaration About an individual Debtor's Schedules |": lcr:‘:::::r;n:Sc§;i§$aet?;:;zg%rmcn:i;:;;?/|F?g:gg
§§ YourAssets and Liabilities and Certain Statisticai (Form 106Dec) (Form 1220_1)
information (Form 1068um) l_ S F_ _ |A _ `
§§ Schedule A/B (Form 106A/B) §§ tatement°f 'nanc'a ffa'rS(F°rm107) l:j Chapter 13 Calculation onour Disposable income
§§ Statementof intention for individuals Filing Under (Form 1220'2)
§ Schedule C (Form 1060) Chapter 7 (Form 108) Ij: Application to Pay Fi|ing Fee in installments (Form
§§ Schedule D (Form 106D) [_§ Chapter 7 Statement of Your Current Monthiy 103A)
§ Schedule E/F (Form 1065/F) income (Form 122A`1) §§ Appiication to Have Chapter 7 Fi|ing Fee Waived
§§ Schedule G (Form 1066) l_l Statement of Exemption from Presumption of (Form 1033)
: ` Abuse under § 707(b)(2) (Form 122A`1Supp) [§§ A list of namesand addresses of all creditors
§ Schedule H (Form 106H) §§ Chapter 7 Means Test Calculation (Form 122A-2) (C’ed'tor orma'/'"g mamX)
l__i Other

 

Bankruptcy petition preparers must sign and give their Social Security numbers if more than one bankruptcy petition preparer prepared the documents

Mic i declaration applies, the signatur and Social Security number of each preparer must be provided. 11 U.S.C. § 110.
wl i\/\ . l ,0 milu.,v\ xxx-xx-roso Date \O\ ga l;O/Z

Signature of bankruptcy petitién p`reparer or officer, principal, Social Security number of person who signed MM/ljD/Y\iYY ‘
responsible person, or partner

Katherine M. Workman
Printed name

 

 

Date
Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed lVlM/DD/YYYY
responsible person, or partner
Printed name
Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPi\/| Doc 1 Filed 10/30/18 Page 51 of 55

STATEMENT OF lNFORMATION REQUIRED BY 11 U.S.C. §341

INTRODUCTION

Pursuant to the Bankruptcy Reform Act of 1994, the Office of the United States Trustee, United States Department of Justice, has prepared this information sheet to help
you understand some of the possible consequences of filing a bankruptcy petition under chapter 7 of the Bankruptcy Code. This information is intended to make you
aware of...

(l) the potential consequences of seeking a discharge in bankruptcy, including the effects on credit history;
(2) the effect of receiving a discharge of debts

(3) the effect of reaffirming a debt; and

(4) your ability to tile a petition under a different chapter of the Bankruptcy Code

There are many other provisions of the Bankruptcy Code that may affect your situation This information sheet contains only general principles of law and is not a
substitute for legal advice. If you have questions or need further information as to how the bankruptcy laws apply to your specific case, you should consult with your
lawyer.

WHAT lS A DISCHARGE?

The filing of a chapter 7 petition is designed to result iri a discharge of most of the debts you listed on your bankruptcy schedules. A discharge is a court order diat says
you do not have to repay your debts, but there are a number of exceptions. Deth which may not be discharged in your chapter 7 case include, for example, most taxes,
child support, alimony, and student loans; court-ordered fines and restitution; debts obtained throuin fraud or deception; and personal injury debts caused by driving
while intoxicated or taking drugs Your discharge may be denied entirely if you, for example, destroy or conceal property; destroy, conceal or falsify records; or make a
false oath. Creditors cannot ask you to pay any debts which have been discharged You can only receive a chapter 7 discharge once every eight (8) years

WHAT ARE THE POTENTIAL EFFECTS OF A DISCHARGE?
The fact that you filed bankruptcy can appear on your credit report for as long as 10 years Thus, filing a bankruptcy petition may affect your ability to obtain credit in
the future Also, you may not be excused from repaying any debts that were not listed on your bankruptcy schedules or that you incurred after you filed for bankruptcy

WHAT ARE THE EFFECTS OF REAFFIRMING A DEBT?

After you tile your petition, a creditor may ask you to reaffirm a certain debt or you may seek to do so on your own. Reaffinning a debt means that you sign and file
with the court a legally enforceable document, which states that you promise to repay all or a portion of the debt that may otherwise have been discharged in your
bankruptcy case. Reaffirmation agreements must generally be filed with the court within 60 days after the first meeting of the creditors

Reaffirmation agreements are strictly voluntary _ they are not required by the Bankruptcy Code or other state or federal law. You can voluntarily repay any debt
instead of signing a reaffirmation agreement, but there may be valid reasons for wanting to reaffirm a particular debt.

Reaffirmation agreements must not impose an undue burden on you or your dependents and must be in your best interest If you decide to sign a reaffirmation
agreement, you may cancel it at any time before the court issues your discharge order g within sixty (60) days after the reaffirmation agreement was filed with the
court, whichever is later. if you reaffirm a debt and fail to make the payments required in the reaffirmation agreement, the creditor can take action against you to
recover any property that was given as security for the loan and you may remain personally liable for any remaining debt.

OTHER BANKRUPTCY OPTIONS

You have a choice in deciding what chapter of the Bankruptcy Code will best suit your needs Even if you have already filed for relief under chapter 7, you may be
eligible to convert your case to a different chapter,

Chapter 7 is the liquidation chapter of the Bankruptcy Code. Under chapter 7, a trustee is appointed to collect and sell, if economically feasible, all property you own
that is not exempt from these actions

Chapter 11 is the reorganization chapter most commonly used by businesses, but it is also available to individuals Creditors vote on whether to accept or reject a plan,
which also must be approved by the court. While the debtor normally remains in control of the assets, the court can order the appointment of a trustee to take possession
and control of the business

Chapter 12 offers bankruptcy relief to those who qualify as family farmers Famiiy farmers must propose a plan to repay their creditors over a three-to-five year period
and it must be approved by the court Plan payments are made through a chapter 12 trustee, who also monitors the debtor’s farming operations during the pendency of
the plan.

Finally, chapter 13 generally permits individuals to keep their property by repaying creditors out of their future income. Each chapter 13 debtor writes a plan which
must be approved by the bankruptcy court. The debtor must pay the chapter 13 trustee the amounts Set forth in their plan, Debtors receive a discharge after they
complete their chapter 13 repayment plan. Chapter 13 is only available to individuals with regular income whose debts do not exceed $1,347,500 ($336,900 in
unsecured debts and $1,010,650 in secured debts).

AGAIN, PLEASE SPEAK TO YOUR LAWYER lF YOU NEED FURTHER INFORMATION OR EXPLANATION,
INCLUDING HOW THE BANKRUPTCY LAWS RELATE TO YOUR SPECIFIC CASE.

M…@ a s s @ 10 re

Debtor's Signature\ Date

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/l Doc 1 Filed 10/30/18 Page 52 of 55

Notice Required by 11 U.S.C. § 342(b) for
lndividuals Fi|ing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

Chapter 7: Liquidation

 

$245 filing fee
$75 administrativefee

+ $15 trustee surcharge

 

 

 

The types of bankruptcy that are available to
individuals

lndividuals Who meet the qualifications may file under
one of four different chapters of Bankruptcy Code;

Chapter 7 - quuidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals With regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for lndividuals Fi|ing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors The
primary purpose of filing under chapter 7 ls to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you file chapter 7 and
you receive a discharge some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 

 

Case 8:18-bk-09302-CPl\/l Doc 1

most fines, penalties forfeitures and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation While acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle vessel, or aircraft While intoxicated
from alcohol or drugs

lf your debts are primarily consumer debts the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Month/y lncome (Official Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form Will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state

lf your income is not above the median for your state
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A-2).

lf your income is above the median for your state you
must file a second form --the Chapter 7 Means Test
Ca/cu/ation (Ochial Form 122A-2). The calculations on
the form_- sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors lf

Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

Filed 10/30/18 Page 53 of 55

your income is more than the median income for your
state of residence and family size depending on the
results of the Means Test, the U.S. trustee bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code lf a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code

lf you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property ora portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptlons are not automatic To exempt property,
you must list it on Schedule C.' The Property You Claim
as Exempt (Official Form 1060). lf you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter 11: Reorganization

 

 

$1,167 filing fee
+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business
but ls also available to individuals The provisions of
chapter 11 are too complicated to summarize brief|y.

page 2

Best Case Bankruptcy

 

Case 8:18-bk-09302-CPl\/l Doc 1 Filed 10/30/18 Page 54 of 55

 

Read These lm ortant Warnin s

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. lf you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

A|though the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. lf you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid

 

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$31 0 total fee

 

Chapter 13 is for individuals Who have regular income
and Would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file With the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings lf
the court approves your plan, the court Will allow you
to repay your debts as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors

After you make all the payments under your plan,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts for fraud or theft,

debts for fraud or defalcation While acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

Case 8:18-bk-09302-CPl\/l Doc 1

j

 

Warning: File Your Forms on Time '

Section 521(a){1) of the Bankruptcy Code requires that
you promptly fite detailed information about your
creditors assets iiabilities income expenses and
general financial condition The court may dismiss your
bankruptcy case if you do not file this information Within
the deadlines set by the Bankruptcy Code the
Bankruptcy Ruies, and the locai rules of the court

For more information about the documents and
their deadlines go tod

htt ://Www.uscourts. ovibkforms/bankru tc form
s.html#procedure.

 

 

 

Bankruptcy crimes have serious consequences

lf you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury-either orally or in Writing_in
connection With a bankruptcy case you may be
fined, imprisoned or both.

All information you supply in connection With a
bankruptcy case is subject to examination by the
Attorney Genera| acting through the Office of the
U.S. Trustee the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justlce.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase,com

Filed 10/30/18 Page 55 of 55

A married couple may file a bankruptcy case
together_called a joint case. lf you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally Will
mail you and your spouse one copy of each notice
unless you file a statement With the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). lf you are filing ajoint
case both spouses must receive the brieflng. With
limited exceptions you must receive lt Within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

ln addition, after filing a bankruptcy case you generally
must complete a financial management instructional
course before you can receive a discharge lf you are
filing a joint case both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html

ln Alabama and North Carolina, go to:
http://www.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselors.aspx.

lf you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 

